Petition for Writ of Mandamus Denied and Memorandum Opinion filed June
9, 2009







 
Petition
for Writ of Mandamus Denied and Memorandum Opinion filed June 9, 2009.
 
 
In The
 
Fourteenth Court of
Appeals
____________
 
NO. 14-09-00491-CV
____________
 
IN RE JANINE CHARBONEAU MCINNIS, Relator
 
 

 
ORIGINAL
PROCEEDING
WRIT OF MANDAMUS
 

 
M E M O R
A N D U M   O P I N I O N
On May
28, 2009, relator, Janine Charboneau McInnis, filed a petition for writ of
mandamus in this court.  See Tex. Gov=t Code Ann. ' 22.221 (Vernon 2004); see also
Tex. R. App. P. 52.  In the petition, relator complains of discovery and
sanctions rulings by the Honorable Sylvia Matthews, presiding judge of the
281st District Court of Harris County.  Relator also filed a motion to stay the
proceedings in the trial court.  
Relator has not established her entitlement to the
extraordinary relief of a writ of mandamus.  Accordingly, we deny relator=s petition for writ of mandamus and related motion to
stay the proceedings in the trial court.
PER CURIAM
 
Panel consists of Justices Seymore,
Brown, and Sullivan.